UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7171



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALDEANER LEE STODDARD,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-97-221, CA-98-3099-6-13)


Submitted:   October 29, 1999          Decided:     November 10, 1999


Before HAMILTON, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aldeaner Lee Stoddard, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Aldeaner Lee Stoddard seeks to appeal the district court’s

judgment denying her motion filed under 28 U.S.C.A. § 2255 (West

Supp. 1999).   We have reviewed the record and the district court’s

order accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.   See United States v. Stoddard, Nos. CR-97-221; CA-98-3099-

6-13 (D.S.C. Aug. 3, 1999). We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2